                  Case 2:21-cv-00287-JCC Document 12 Filed 03/17/21 Page 1 of 3




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   CECILE A. BROWN,                                           CASE NO. C21-0287-JCC
10                               Plaintiff,                     ORDER
11           v.

12   UNITED STATES OF AMERICA,

13                               Defendant.
14

15           This matter comes before the Court sua sponte. Plaintiff was granted leave to proceed in
16   forma pauperis on March 15, 2021. (Dkt. No. 5.) The Court must dismiss an in forma pauperis
17   complaint if it fails to state a claim upon which relief may be granted or if it is frivolous. 28
18   U.S.C. § 1915(e)(2)(B)(i)–(ii). To state a claim for relief, “a complaint must contain sufficient
19   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
20   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
21   (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows the
22   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
23   Id. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
24   cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Dismissal can [also] be
25   based on the lack of a cognizable legal theory.” Balisteri v. Pacifica Police Dep’t., 901 F.2d 696,
26   699 (9th Cir. 1988).


     ORDER
     C21-0287-JCC
     PAGE - 1
               Case 2:21-cv-00287-JCC Document 12 Filed 03/17/21 Page 2 of 3




 1          “[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989). When evaluating whether a complaint is

 3   frivolous, the Court has “the unusual power to pierce the veil of the complaint’s factual

 4   allegations and dismiss those claims whose factual contentions are clearly baseless.” Id. at 327.

 5   “[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

 6   irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

 7   contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

 8          Although the Court reviews pro se complaints liberally, they “nonetheless must meet
 9   some minimum threshold.” Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995). “[A]
10   liberal interpretation of a . . . complaint may not supply essential elements of the claim that were
11   not initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
12          Before turning to the merits of Ms. Brown’s claim, the Court notes that she has filed her
13   lawsuit in the wrong court. This Court is the United States District Court for the Western District
14   of Washington. It is located in Washington state, not Washington, D.C. Ms. Brown does not
15   reside in this district, nor do any of the defendants. (See Dkt. No. 1 at 1–2.) Further, none of the
16   events or omissions giving rise to Ms. Brown’s claim occurred here. (See generally Dkt. No. 1.)
17   Therefore, venue in the Western District of Washington is not proper. See 28 U.S.C.
18   § 1391(e)(1).

19          Turning to the merits, Ms. Brown alleges that the Board of Veterans Appeals was

20   negligent when it issued a January 27, 2021 decision denying her benefits. (Dkt. No. 1 at 9.) Ms.

21   Brown alleges that she established that she is owed benefits but that the Board “dismissed [her]

22   case illegally when the case did not lack merit or jurisdiction.” (Id. at 5.) She seeks “[over] $1.9

23   trillion dollars” in damages. (Id.)

24          These allegations fail to state a claim upon which relief may be granted, and the damages

25   allegations are frivolous. Ms. Brown does not allege facts showing that the Board was negligent,

26   nor does she make allegations showing that the Court has jurisdiction to hear an appeal from the


     ORDER
     C21-0287-JCC
     PAGE - 2
               Case 2:21-cv-00287-JCC Document 12 Filed 03/17/21 Page 3 of 3




 1   Board’s decision denying her benefits. Nor does she explain why she is entitled to $1.9 trillion in

 2   damages. Accordingly, the Court must DISMISS the complaint. However, the Court dismisses

 3   the complaint without prejudice and with leave to amend. If Ms. Brown chooses to file an

 4   amended complaint, she must do so within 14 days of the date of this order. Any amended

 5   complaint must tell the Court: (1) the laws or statutes upon which her claims are based, (2) what

 6   facts support each of the alleged violations of law, (3) what specific injury she suffered because

 7   of each alleged violation and how those injuries resulted in the amount of damages she seeks,

 8   and (4) why venue is proper in the United States District Court for the Western District of
 9   Washington.
10

11          DATED this 17th day of March 2021.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-0287-JCC
     PAGE - 3
